EX-16.14.a KPMG LLP 777 East Wisconsin Avenue Milwaukee, WI Consent of Independent Registered Public Accounting Firm To the Shareholders and Board of Trustees of The Genworth Variable Insurance Trust: Genworth Putnam International Capital Opportunities Fund Genworth Thornburg International Value Fund Genworth Enhanced International Index Fund We consent to the use of our report dated February 17, 2010, incorporated by reference herein, and the references to our Firm under the headings "Financial Highlights of the Transferor Funds and Acquiring Fund" and “Independent Registered Public Accounting Firm” in the combined Prospectus / Proxy Statement being filed on Form N-14. /s/KPMG
